ACCEPTED
                                                                                                               03-15-00461-CV
                                                                                                                       6423426
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                         8/10/2015 12:25:31 PM
                                                                                                             JEFFREY D. KYLE
                                                                                                                        CLERK
MICHAEL DEITCH
 mike.d@dhpc-law.com                          THE DEITCH LAW OFFICES                        TELEPHONE: 512/474-1554
BRIAN DEITCH                                                                                TELECOPIER: 512/474-1579
 brian@dhpc-law.com                               A PROFESSIONAL CORPORATION
                                                                                          WEB SITE: www.dhpc-law.com
                                                       800 RIO GRANDE                    RECEIVED IN
                                                     AUSTIN, TEXAS 78701           3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXASour file number
                                                                                              0710-139PM
                                                                                   8/10/2015 12:25:31
                                                August 10, 2015
                                                                                       JEFFREY D. KYLE
                                                                                            Clerk
       Clerk, Court of Appeals
       Third District of Texas
       P.O. Box 12547
       Austin, Texas 78711-2547

               RE:    Court of Appeals Number: 03-15-00461-CV
                      Trial Court Case Number: D-1-GN-12-000807

       Dear Sir,

            I represent the Appellee Brown Real Estate Ventures 5. I believe Appellants filed their notice
       of appeal prematurely. I would like to apprise the Court of the following filings in the trial court
       affecting the timetable to perfect an appeal in this matter.

        May 28, 2015                   Final Judgment signed
        June 17, 2015                  Defendants requested Findings of Fact and
                                       Conclusions of Law on issue of Judge
                                       Naranjo striking jury award of attorney’s
                                       fees to Defendants
        June 26, 2015                  Plaintiff filed Motion to Modify and Correct
                                       Judgment under TRCP 329b(g)
        June 26, 2015                  Defendants’ filed Motion to Modify, Correct
                                       and Reform Judgment Striking Prevailing
                                       Defendants’ Attorney’s Fees under TUFTA
        June 26, 2015                  Defendants filed notice of appeal
        July 7, 2015                   Findings of Facts and Conclusions of Law
                                       signed by Judge Naranjo
        August 4, 2015                 Order Denying Plaintiff’s Motion to Modify
                                       and Correct Judgment under TRCP 329b(g)
                                       signed
        August 4, 2015                 Order Denying Defendants’ Motion to
                                       Modify, Correct and Reform Judgment
                                       Striking Prevailing Defendants’ Attorney’s
                                       Fees under TUFTA signed
        August 7, 2015                 Court of Appeals’ deadline to Appellants to
                                       pay filing fee and file docketing statement in
                                       letter to Appellants dated July 28, 2015
August 10, 2015
Page 2
Court of Appeals

      As of this morning, I understand Appellants have not paid the filing fee or filed the docketing
statement as required in the Court’s letter dated July 28, 2015. Based on the above filings in the
trial court, I calculate the deadline to perfect an appeal to be August 26, 2015.

    Thank you for your time and attention to this matter.

                                                   Sincerely,

                                                   /s/ Michael Deitch

                                                   Michael Deitch

MD/lbb
cc: Client
cc: M. Matthew Williams
    Hopkins & Williams, PLLC
    12117 Bee Caves Road, Suite 260
    Austin, Texas 78738                            Via email to matt@hopkinswilliams.com and